Title: To Thomas Jefferson from Joseph Yznardi, Sr., 6 November 1806
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            Respected Sir
                     
                            Cadiz 6th. November 1806.
                        
                        To the Letters which I took the liberty to direct Your Excelly. ⅌ Duplicate on the 16th. July and 12th.
                            August last; I am in great hopes that I will be honored with your Excellys. most gracious and favorable answers thereto;
                            being assured before hand that they will be such as a Man of my upwright way of acting in public and private deserves, and
                            that the false and malicious private and public representations and Publications against me have been entirely dispised by
                            Your Excelly. as certainly I am not deserving of such base attacks when I have complied in such an honorable manner; as my
                            views and wishes were, are, and will be to assist and defend every Citizen to the utmost of my power.
                        What I had the honor of communicating to your Excy. the 12th. August respecting the news which I had
                            transmitted to Comodore Campbell on the Subject of the rumorr that was then in circulation of declaring War against the
                            United States; the foundation of such reports have not been so fabulous as was then thought, as it was publickly taulked
                            of at Paris; very likely with the idea to give greater force to the hopes of a Peace, at the same time Spain England and
                            other Powers of Europe were agreeing to a general Alliance to destroy the French, whose views are to make themselves
                            Masters of all Europe imitating the Ancient Romans; it is assured and believed that while they were treating the Peace,
                            they put in Execution an Expedition with the view to possess themselves of the property of the Spaniards in the South
                            Seas, which Expedition was intercepted by the English with advices from Spain, it is also believed that in consequence
                            this Country agreed to the taken of Buenos Ayres by the English.
                        These confusion of things are discovered by the great preparations, orders are issued throughout the Kingdom
                            to put in readiness Two Hundred thousand Infantry and Eighty thousand Horse; therefore if the French are victorious in the
                            North, I would not be surprized to see them turn their ambitious views on this Country with the greatest vigour; and that
                            in consequence there should be a confederation with England which is already spoke of. By Letters from Madrid this Post,
                            it seems that the French are victorious every where against the Prussians; in the Action on the 14th. ultimo they have
                            taken 25000 Prisoners, 100 and odd pieces of Canon, a vast quantity of Baggage and about 10. thousand remain’d on the
                            field; it seems (as reported) that the french only lost a few hundreds of men and three of their best Generals—This news
                            is not official—
                        With Sentiments of high consideration—I have the honor to Subscribe myself—
                  Your Excellencys Most devoted and
                            most obt. Servant
                        
                            Josef Yznardy
                     
                        
                    